TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00049-CV



                                       ACandS, Inc., Appellant

                                                   v.

Dorothy A. Lehmann, Individually and as Personal Representative of the Heirs and Estate of
      Clarence R. Lehmann, Deceased; Alan Sweeten; Eugene Kanak; James Jones;
                      James Scott; and Henry Taylor, Appellees


         FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. 26,342-A, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                The parties have filed an amended joint motion to dismiss and an amended joint motion to

expedite the issuance of mandate. We dismiss the joint motion to dismiss and the joint motion to expedite,

we grant the amended joint motion to dismiss, and we grant the amended joint motion to expedite the

issuance of mandate.




                                                __________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Joint Motion

Filed: April 25, 2002
Do Not Publish